Citation Nr: 1022656	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  09-19 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a left foot 
condition other than a fungal condition.

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
pyoderma (claimed as tropical fungus of the legs).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to June 
1954.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions in June 2008 and in November 
2009 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, in which service connection 
for a left foot condition was denied and in which new and 
material evidence was not found to reopen the previously 
denied claim for service connection for pyoderma (claimed as 
tropical fungus of the legs).  

The Veteran testified in March 2010 before the undersigned 
Veterans' Law Judge who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) 
and who is rendering the determination in this case.  A 
transcript of the hearing testimony is in the claims file.

In a November 2009 rating decision, the RO denied the 
veteran's claim to reopen his previously denied claim for 
service connection for pyoderma (claimed as tropical fungus 
of the legs).  In his March 2010 hearing, the Veteran 
testified that he believed service connection should be 
granted for this condition.  The Board accepts his testimony 
as a valid notice of disagreement as to the November 2009 
rating decision.  See Tomlin v. Brown, 5 Vet. App. 355 (1993) 
(holding that a statement made during a personal hearing, 
when later reduced to writing in a transcript, constitutes a 
Notice of Disagreement within the meaning of 38 U.S.C. § 
7105(b)).  The Board must therefore remand this issue for 
issuance of a statement of the case pursuant to 38 C.F.R. § 
20.200.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran testified in March 2010 that he noticed the onset 
of a condition of the left foot condition during active 
service that remained present shortly after discharge from 
active service and has continued to the present day.  He 
testified that the condition started with boils and blisters, 
but also caused pain and made it difficult for him to walk.  

Reports of medical examination at entrance to and discharge 
form active service similarly reflect no diagnoses, defects, 
abnormalities or other findings concerning his lower 
extremities.  Similarly, the few service treatment records of 
record contain no complaints or treatment of any left foot 
condition during active service. 

Review of the record shows that the Veteran was hospitalized 
several times from 1961 to 1970.  From April 3 to June 2, 
1961 he was hospitalized and treated for brucellosis.  From 
October 24 to December 5, 1962, he was hospitalized and 
treated for thrombophlebitis of the left lower extremity, 
pyoderma of the feet, and staphylococcus aureus, coagulae 
positive.  During this hospitalization, the Veteran was 
described as having a condition of the feet that was 
differentiated from a longstanding case of athlete's foot:

At that time he noted small blisters on 
the dorsum and the lateral aspect of the 
feet which had a lot of itching 
associated with them. He has had a long 
standing case of athlete's foot 
bilaterally which he is able to control 
to a certain extent.  However, these 
lesions, increased in size, would 
eventually break, become secondarily 
infected, ulcerate and enlarge.  One week 
prior to admission he noted that from one 
of these lesions he developed pain, 
swelling, tenderness and then this had 
further involved the ankle and the left 
leg.  He noted streaks of redness leading 
from one of these lesions on the left 
upward to about the mid calf area. Just 
before admission the ankle, foot and the 
calf were extremely painful to the touch.

From August 28 to September 10, 1970, he was hospitalized and 
treated for pyoderma.  

Additionally, the record contains statements of three 
witnesses, submitted in October 1970.  The witnesses stated 
they had known the Veteran both before and after his active 
service, and that following his return from service he had 
problems with his feet.  In two statements, the witnesses 
indicated that the Veteran had required hospitalization for 
these problems.

More recent VA treatment records show that the Veteran 
reported with complaints of a painful corn to his left foot 
in April 2008.  He was diagnosed with a painful hallux lesion 
on the plantar aspect of his left foot and xerosis.  VA 
treatment records also show he was diagnosed with possible 
gout and cellulitis in the left leg and foot and 
osteoarthritis in 2004 and 2005.  VA and non-VA treatment 
records also show the Veteran has been diagnosed with 
claudication, venous stasis, thrombophlebitis, and ischemia 
in the left lower extremity. 

Review of the claims file shows that the Veteran has made 
several claims for foot and leg conditions since his 
discharge from active service in 1954, namely for a condition 
specifically identified as a tropical fungal condition and 
for the less well-defined "problems with both legs."  These 
claims were denied, respectively, as pyoderma (claimed as 
tropical fungus of the legs) and claudication (claimed as 
problems with legs).  However, while it is clear from the 
March 2010 testimony that the Veteran understands he has a 
condition of the foot related to what he describes as a blood 
clot and blood pressure, the record shows he does not always 
differentiate between symptoms of musculoskeletal pain and 
pain that may arise from another condition in reference to 
his left foot condition.

The Veteran's assertion of a left foot condition other than a 
fungal condition is corroborated for the period of time from 
1954 to 1970 by lay witness' statements and hospital records 
that show treatment for a condition separate and apart from 
athlete's foot.  The existence of a current left foot 
disorder other than a fungal condition is documented in VA 
treatment records as noted above.  Given the foregoing, the 
Board finds that it is necessary to afford the Veteran 
examination to determine the nature, extent, and etiology of 
any current left foot condition.  See McClendon v. Nicholson, 
20 Vet. App. 79 (2006).

In addition, the Veteran has indicated he receives income 
from the Social Security Administration (SSA).  It is not 
certain whether this is retirement income or disability 
income.  It is necessary to determine if he is receiving SSA 
disability benefits and, if so, to obtain the decision that 
determined he was disabled and any supporting medical 
records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 
(1992)

Remand is also required to allow the RO the opportunity to 
provide the Veteran with a statement of the case concerning 
the issue of whether new and material evidence has been 
submitted to reopen the previously denied claim for service 
connection for pyoderma (claimed as tropical fungus of the 
legs).  See Manlincon, supra; Godfrey v. Brown, 7 Vet. App. 
398, 408-10 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should ensure that all 
available service treatment records have 
been obtained.

2.  The RO or AMC should obtain any 
additional VA and non-VA treatment records 
identified by the Veteran.  In particular, 
ensure that treatment records from VAMCs 
in Omaha, Nebraska, Denver, Colorado and 
any other VAMC the Veteran may identify, 
that are not already of record, from 1954 
to the present.  

The RO or AMC should perform any and all 
follow up actions indicated, document 
negative responses and inform the Veteran 
so that she may attempt to obtain the 
records on her own.

3.  The RO or AMC should determine if the 
Veteran is receiving SSA disability 
benefits and, if so, obtain a copy of the 
decision that determined he was disabled 
and any and all supporting medical 
evidence.

4.  Upon completion of the foregoing, the 
RO or AMC should schedule the Veteran for 
VA examination to determine the nature, 
extent, and etiology of any current left 
foot condition.  All indicated tests and 
studies should be performed.  The claims 
folder, the transcript of the March 2010 
hearing, and a copy of this remand must be 
provided to the examiner in conjunction 
with the examination.

The examiner should provide a diagnosis 
for any currently manifested left foot 
disability.  For each disability 
identified, the examiner should provide an 
opinion as to whether it is at least as 
likely (i.e. 50 percent or greater 
probability) that the disability had its 
onset during active service or, in the 
alternative, is the result of his active 
service or any incident therein.

All opinions expressed must be supported 
by complete rationale.

5.  The RO or AMC should issue a statement 
of the case regarding the issue of whether 
new and material evidence has been 
submitted to reopen the previously denied 
claim for service connection for pyoderma 
(claimed as tropical fungus of the legs). 
The appellant should be apprised of his 
right to submit a substantive appeal as to 
this issue and to have his claim reviewed 
by the Board.  Only if the Veteran timely 
perfects his appeal as to this issue, 
undertake any and all development deemed 
essential and re-adjudicate the Veteran's 
claim. 

6.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claim for service connection for 
a left foot condition other than a fungal 
condition with application of all 
appropriate laws and regulations, 
including consideration of lay statements, 
and consideration of any additional 
information obtained as a result of this 
remand.  If any decision remains adverse 
to the Veteran, furnish him with a 
supplemental statement of the case and 
afford a reasonable period of time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran need take no 
action until he is so informed.  The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims.  38 
C.F.R. § 3.655 (2007).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


